DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a) as being anticipated by Pritchett et al. (2004/0065689). Pritchett et al. disclose, in figs. 1, 8 and 9, 
Re-claim 1, a dispenser for dispensing liquid or pasty materials , which comprises a head part  that has a dispensing opening 221, wherein the dispensing opening is formed by lip sections 22, 15 that lie directly on top of one another, wherein a lip section 22  is configured to be lifted off the other lip section 15  by means of a lifting part 94  engaging on the lip section 22  in order to open the dispensing opening (, wherein the lifting part 94 acts upon the lip section  with a loading direction  that extends transverse to a dispensing direction of the material.


Re-claim 3,  wherein the material pressure acts upon a lever part 9 that moves the lifting part 154.
Re-claim 4, wherein the lever part 9 forms part of the lifting part 94 and is realized integrally with the lifting part .
Re-claim 5, wherein the dispenser has an elastically deformable section 229.
Re-claim 6, wherein the elastically deformable section is deformable by the material pressure in order to act upon the lever part.

Claims 1-6 are rejected under 35 U.S.C. 102(a) as being anticipated by Gwenael et al. (FR. 2997873). Gweneal et al. disclose, in figs. 1 and 2, , a dispenser for dispensing liquid or pasty materials , which comprises a head part 1  that has a dispensing opening, wherein the dispensing opening is formed by lip sections 20, 9 that lie directly on top of one another, wherein a lip section 20  is configured to be lifted off the other lip section 9  by means of a lifting part 18  engaging on the lip section   in order to open the dispensing opening , wherein the lifting part  acts upon the lip section  with a loading direction  that extends transverse to a dispensing direction of the material.
Re-claim 2,  wherein the lifting part  is movable for opening the dispensing opening  due to a material pressure that is built up in the dispenser  in the course of an output of material.
Re-claim 3,  wherein the material pressure acts upon a lever part  that moves the lifting part 154.
Re-claim 4, wherein the lever part 8 forms part of the lifting part  and is realized integrally with the lifting part .
Re-claim 5, wherein the dispenser has an elastically deformable section 18.
Re-claim 6, wherein the elastically deformable section is deformable by the material pressure in order to act upon the lever part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        April 22, 2021